UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1677



JERRY PLYMALE,

                                                          Petitioner,

          versus


APOGEE COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-0823-BLA)


Submitted:   November 19, 2002            Decided:   December 4, 2002


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner.    Mary Rich Maloy, JACKSON & KELLY,
P.L.L.C., Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Plymale seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Plymale

v. Apogee Coal Co., No. 01-0823-BLA (BRB May 23, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2